DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2021 and 11/23/2020.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application JP2019-235702 filed on 12/26/2019. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "number of times of the autonomous moving process". It is unclear what the number of times refers to which renders the claim indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable by Yusuhiro (JP2019119231) in view of Yoon (US20190204821).
Regarding claim 1, Yusuhiro teaches a vehicle control system, comprising:
a terminal configured to be carried by a user ([13]-[14] disclosing an external terminal device that is handheld device); and
a control device configured to execute a remote autonomous moving process to move a vehicle from an initial position to a prescribed stop position based on an input from the terminal and to stop the vehicle at the stop position ([103] disclosing automatic control “autonomous moving process” that moves the vehicle from an initial position to a target parking position “prescribed stop position”. [16] discloses the user selects the target parking position on the terminal and instructs an operation to complete the parking on terminal device);
 and has a plurality of modes in which a vehicle speed to move the vehicle is set to values different from each other ([91] disclosing at least two different modes for controlling the vehicle speed at different upper limits), and
the control device or the terminal is configured to select one of the plurality of modes based on a speed of the reciprocating operation ([91] disclosing if the intention strength of the user if above a threshold to operate the vehicle by a first upper speed that is higher than an upper speed corresponding to a user intention strength being less than the threshold. [87]-[90] disclosing the operation speed “speed of reciprocating operation” is a feature gesture amount that determines the strength of the intention, and the higher the intention strength, the speed of the vehicle is higher. It is interpreted from the citations that the modes are selected based on the operating speed by the user “speed of reciprocating operation”).
Yusuhiro does not teach wherein the remote autonomous moving process proceeds on condition of continuation of a reciprocating operation on the terminal by the user.
Yoon teaches wherein the remote autonomous moving process proceeds on condition of continuation of a reciprocating operation on the terminal by the user ([0013] disclosing when the soft button is separated from the body of the user “the reciprocating operation is stopped”, the control of the vehicle is stopped. This is interpreted as the autonomous moving process proceeds on condition of continuation of a reciprocating operation on the terminal).
Yusuhiro and Yoon are analogous art because they are in the same field of endeavor, remote control vehicle parking. It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Yusuhiro to incorporate the teaching of Yoon of wherein the remote autonomous moving process proceeds on condition of continuation of a reciprocating operation on the terminal by the user in order to stop the vehicle when the operator removes his hand and thus to control the vehicle based on operator's intention.

Regarding claim 2, Yusuhiro as modified by Yoon teaches the vehicle control system according to claim 1, wherein the remote autonomous moving process has a low-speed mode in which the vehicle speed is set to a first speed and a high-speed mode in which the vehicle speed is set to a second speed that is higher than the first speed (Yusuhiro [91] disclosing if the intention strength of the user if above a threshold to operate the vehicle by a first upper speed that is higher than an upper speed corresponding to a user intention strength being less than the threshold); and
the control device or the terminal is configured to select the low-speed mode when the speed of the reciprocating operation is less than a prescribed threshold and to select the high-speed mode when the speed of the reciprocating operation is equal to or more than the threshold (Yusuhiro [91] disclosing if the intention strength of the user if above a threshold to operate the vehicle by a first upper speed that is higher than an upper speed corresponding to a user intention strength being less than the threshold. [87]-[90] disclosing the operation speed “speed of reciprocating operation” is a feature gesture amount that determines the strength of the intention, and the higher the intention strength, the speed of the vehicle is higher. It is interpreted from the citations that the modes are selected based on the operating speed by the user “speed of reciprocating operation” being higher than a threshold or lower than the threshold).

Regarding claim 3, Yusuhiro as modified by Yoon teaches the vehicle control system according to claim 2, wherein the terminal includes: a touch panel configured to set at least one acceptance area to accept the reciprocating operation by an operation part that can be moved by the user (Yusuhiro [16]-[17] disclosing the terminal device includes a display with touch panel to accept the operation of the user “reciprocating operation”. The operating part can be a soft button);
 and a processing unit configured to execute a displaying process of the touch panel and an accepting process of the reciprocating operation on the acceptance area (Yusuhiro [16]-[17] disclosing the terminal device includes a display with touch panel to accept the operation of the user “reciprocating operation”).
Yusuhiro as modified by Yoon does not yet teach and to cause the touch panel to display the selected one of the plurality of modes.
Yoon teaches cause the touch panel to display the selected one of the plurality of modes ([0016] disclosing displaying a different color depending on the speed of the vehicle).
Yusuhiro and Yoon are analogous art because they are in the same field of endeavor, remote control vehicle parking. It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Yusuhiro to incorporate the teaching of Yoon of cause the touch panel to display the selected one of the plurality of modes in order to alert the driver of the selected speed mode of the vehicle and avoid unintentional speed control.


Regarding claim 4, Yusuhiro as modified by Yoon teaches the vehicle control system according to claim 3, wherein the at least one acceptance area comprises a plurality of acceptance areas (Yusuhiro figure 17 shows at least one acceptance area comprising plurality of acceptance areas), and
the processing unit is configured to respectively set the acceptance areas in left and right areas of the touch panel and to execute the accepting process based on an input to one of the acceptance areas by the operation part (figure 17 shows that the input of the user is accepted in right or left respectively and the acceptance process is based on the input to one of the acceptance areas).

Regarding claim 5, Yusuhiro as modified by Yoon teaches the vehicle control system according to claim 3, wherein the speed of the reciprocating operation is a reciprocating speed of a reciprocating slide operation in a prescribed direction on the acceptance area by the operation part (Yushiro [91] disclosing if the intention strength of the user if above a threshold to operate the vehicle by a first upper speed that is higher than an upper speed corresponding to a user intention strength being less than the threshold. [87]-[90] disclosing the operation speed “speed of reciprocating operation” is a feature gesture amount that determines the strength of the intention, and the higher the intention strength, the speed of the vehicle is higher. It is interpreted from the citations that the modes are selected based on the operating speed by the user “speed of reciprocating operation”. [83]-[84] disclosing the movement direction of the gesture “reciprocating slide operation in a prescribed direction is also a feature in affecting the strength of intention, i.e., the speed of operation is a speed of operation in a prescribed direction).

Regarding claim 6, Yusuhiro as modified by Yoon teaches the vehicle control system according to claim 3, wherein the terminal is configured to cause the touch panel to display an input screen on which the user inputs the stop position and configured to send information about the inputted stop position to the control device (Yusuhiro [16] discloses the user selects the target parking position “stop position” on the terminal and instructs an operation to complete the parking on terminal device).

Regarding claim 8, Yusuhiro as modified by Yoon teaches the vehicle control system according to claim 2, wherein the control device is configured to authenticate the terminal, to count a number of times of the remote autonomous moving process based on the input from the authenticated terminal, and to prohibit the high-speed mode when the number of times is equal to or less than a prescribed number of times (Yusuhiro [71] disclosing authenticating the terminal by a user finger print).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable by Yusuhiro (JP2019119231) in view of Yoon (US20190204821) and Shirozono (US20210291814).
Regarding claim 7, Yusuhiro as modified by Yoon teaches the vehicle control system according to claim 2. Yusuhiro as modified by Yoon does not teach wherein the control device is configured to prohibit the high-speed mode when a distance from the vehicle to the stop position becomes equal to or less than a prescribed distance.
Shirozono teaches wherein the control device is configured to prohibit the high-speed mode when a distance from the vehicle to the stop position becomes equal to or less than a prescribed distance ([0076] disclosing a speed reduction which starts at a predefined distance xm before the stop position. This is interpreted as prohibiting a high-speed mode when the distance to the stop position becomes equal to or less than a threshold).
Yusuhiro as modified by Yoon and Shirozono are analogous art because they are in the same field of endeavor, remote control vehicle parking. It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Yusuhiro as modified by Yoon to incorporate the teaching of Shirozono of wherein the control device is configured to prohibit the high-speed mode when a distance from the vehicle to the stop position becomes equal to or less than a prescribed distance in order to avoid collision with an obstacle such as a wall behind the parking spot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20170192428 disclosing remote control of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664